Title: To Thomas Jefferson from George Jefferson, 28 May 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond May 28th. 1798.
          
          I was by last post favor’d with yours of the 20th. inclosing manifests for 10 Hhds: Tobacco weighing 16447 ld. which I have delivered to Mr. Hooper.
          I am extremely sorry that I could not with the smallest degree of  propriety even hint it was my wish (because it is yours) that he should give security; much less could I demand it. although it is customary in Philadelphia to have some guarantee, it is so far from being so here, that to intimate such a thing would be considered by a merchant of credit as an insult; and if it would have been so considered when I was making the bargain, to attempt now to change it by demanding a guarantee, would be entirely out of the question. but for this circumstance, I surely would have ask’d for security in the first instance; as in these times it is undoubtedly a prudent measure even from the most wealthy.
          For your satisfaction however I will inform you that Mr. Hooper is a man in high credit here. I do not believe there is a merchant in the place who would not gladly have trusted him for a much larger sum on the same terms. we ourselves have had considerable dealings with him, and have found him perfectly punctual heretofore. and this is said of him universally by those with whom he has had dealings. He is a man who, from his great industry & frugality has within a few years raised himself from obscurity & indigence, to his present credit & some little wealth—the general opinion being that he cannot be worth less than 4 or 5000£—such men, who have once known the want of money, seldom lose what they have gained. It may be observed however that he is rather too adventurous for his capital—having been hitherto successful in his business he appears not to apprehend the possibility of a change in his good fortune. he is for instance shipping Tobo. rather largely in these precarious times. the same objection however would hold good against any one who would give an extra price for a credit—for altho’ their capitals may be larger, the generality of them go on in proportion to it’s extent. Your acquaintance Mr. B. for instance I understand shipped last year about 1500 Hhds: Tobacco; this year it is supposed he will ship more. so that for myself I would prefer Hooper’s notes to his—for nothing but a very heavy loss on shipments could in my opinion endanger property in H’s hands—and such losses would expose it to the same hazard in B’s—indeed in my opinion to greater; as in addition to H’s other recommendations, I have the most perfect confidence in his integrity—greater than I have in B’s—and much may be expected from a young man who sets out with a determination to do that which is right & to work through all difficulties—even should he prove unfortunate. should you continue to have any doubts respecting Mr. H—I hope they will be removed when you see Mr. Randolph—as after I had informed him of every thing I knew both for & against H. he made enquiry of several respecting him, & particularly of Mr. Brown with whom he has had very extensive dealings—they all concurred in speaking very favorably  of him—and it was then, in addition to other considerations, that he concluded to let his Tobacco go with yours. If you are acquainted with Messrs. Walker & Kennedy of Philada. they can give you a satisfactory account of H., they being his correspondents there.
          I have made enquiry respecting the price of wheat & flour as you requested, & find that flour sold in January last at 7$: for fine, & 7½ $: for superfine—a small quantity of the latter I myself sold at that price. wheat about the same time sold as high as 7/6 for red, & 7/9 for white—this information I obtained from Gallego & Chevallie who are the principal purchasers here—as well as from others, & which I believe to be correct. should I hear of any higher price I will write to meet you at Monticello. I enclose your account having included every thing except the freight of the goods which came the other day. for which Capt. Potter has not yet applied.
          I am Dear Sir Your Very Obt. servt.
          
            Geo. Jefferson
          
        